FILED
                             NOT FOR PUBLICATION                             OCT 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA J. BARAJAS,                                 Nos. 09-72642
                                                       10-71263
               Petitioner,
                                                  Agency No. A077-772-829
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       In these consolidated petitions for review, Maria J. Barajas petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) removal order, and the BIA’s order denying her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petitions for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Barajas failed to show exceptional and extremely unusual hardship to her

qualifying relatives, and Barajas does not raise a colorable due process claim

challenging this hardship determination. See Mendez-Castro v. Mukasey, 552 F.3d

975, 978 (9th Cir. 2009).

      We also lack jurisdiction to review the BIA’s denial of Barajas’ motion to

reconsider the BIA’s discretionary hardship determination, and Barajas does not

raise a colorable due process claim challenging the BIA’s denial. See Vilchiz-Soto

v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (“[T]he BIA’s denial of the motion to

reconsider falls outside the court’s jurisdiction because the court cannot reconsider

the discretionary, fact-based determination that petitioners failed to demonstrate

the requisite hardship.”).

      Barajas’ remaining contentions are unavailing.

      PETITIONS FOR REVIEW DISMISSED.




                                          2                                      09-72642